Case 2:20-cv-02631-JS-ARL Document 8 Filed 11/10/20 Page 1 of 3 PageID #: 35



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
DANA RICKETTS,

                         Plaintiff,
                                                   ORDER
           -against-                               20-CV-2631(JS)(ARL)

SUFFOLK COUNTY CORRECTIONAL FACILITY,
SUFFOLK COUNTY CORRECTIONAL OFFICERS,

                    Defendants.
------------------------------------X
APPEARANCES
For Plaintiff:      Dana Ricketts, pro se
                    354 Ogden Street
                    Orange, New Jersey 07050

For Defendants:          No appearances.

SEYBERT, District Judge:

     On June 5, 2020, Dana Ricketts (“Plaintiff”), proceeding pro

se, filed an in forma pauperis Complaint in this Court.                  (See

Compl., D.E. 1, I.F.P. Mot., D.E. 2, 6.)                By Order dated August

12, 2020, Plaintiff’s application to proceed in forma pauperis was

denied without prejudice and with leave to renew within fourteen

(14) days upon completion of the enclosed AO 239 (“Long Form”)

application.      (See    Order,   D.E.   7   at   1,    3.)   Alternatively,

Plaintiff was instructed to remit the $400.00 filing fee.                (See

Order, D.E. 7 at 1, 3.)      The Order warned Plaintiff “that a failure

to timely comply with this Order will lead to the dismissal of the

Complaint without prejudice and judgment will enter.”             (See Order,

D.E. 7 at 3-4.)
Case 2:20-cv-02631-JS-ARL Document 8 Filed 11/10/20 Page 2 of 3 PageID #: 36



     Having failed to comply, but considering Plaintiff’s pro se

status and the national emergency caused by the COVID-19 pandemic,

by Electronic Order dated September 11, 2020, the Court afforded

Plaintiff a final opportunity to comply with the August 12, 2020

Order.   Accordingly, Plaintiff was ordered to either remit the

filing fee or file the Long Form in forma pauperis application

within fourteen (14) days and was warned that a failure to timely

comply “will    lead   to   the   dismissal   of   his   Complaint   without

prejudice pursuant to Federal Rule of Civil Procedure 41(b) and

judgment shall enter.”       (See Electronic Order, dated Sept. 11,

2020.)

           To date, Plaintiff has not responded to either of the

Court’s Orders, nor has he otherwise communicated with the Court

about this case.       Accordingly, it appears that Plaintiff is no

longer interested in pursuing this case and the Complaint is thus

DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute.           The Court directs the

Clerk of the Court to enter judgment accordingly, mark this case

CLOSED, and mail a copy of this Order to the pro se Plaintiff at

his address of record.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose
                                     2
Case 2:20-cv-02631-JS-ARL Document 8 Filed 11/10/20 Page 3 of 3 PageID #: 37




of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).


                                         SO ORDERED.

                                          /s/ Joanna Seybert
                                         JOANNA SEYBERT, U.S.D.J.

Dated:     November 10, 2020
           Central Islip, New York




                                     3
